EXHIBIT CONSULTING AGREEMENT 1.Parties.This Consulting Agreement (“Agreement”) is made by and between KENNETH POLIN (“POLIN”) and SURGE GLOBAL ENERGY, INC. and all of its subsidiaries (“SURGE”) (SURGE and POLIN are sometimes collectively referred to as the “Parties.”) 2.Purpose of Agreement.The purpose of this Agreement is engage the consulting services of POLIN and confirm the parties’ release of any and all potential claims against each other and all persons and entities being released herein after POLIN’s resignation from the Surge Board of Directors is effective.These include, but are not limited to, all claims arising out of or related to POLIN serving as a Director of SURGE and all claims that have been asserted or could have been asserted by POLIN against SURGE or the officers and directors of SURGE. 3.Agreement Contingent Upon Financing.This Agreement is contingent upon SURGE obtaining financing on or before February 20, 2010.If SURGE does not obtain said financing, this Agreement will be null and void. 4.Agreement Contingent Upon Other Former Directors.This Agreement is contingent upon the execution by SURGE and resigning SURGE board members JEFFREY BERNSTEIN and BARRY NUSSBAUM of their own versions of this Agreement, with only Paragraph 8 modified as appropriate, and the payment of the consideration required by Paragraph 8 in all such Agreements. Concurrent with the execution of this Agreement and the initial payment due as set forth in Paragraph 8, Kenneth Polin resigns as a director of SURGE. 5.Consulting Agreement Terms.POLIN will provide consulting services to SURGE on as-needed basis for the six month period after this Agreement is executed.Such services will be provided at the request of a representative ofSURGE board, upon 10 days notice, on a mutually agreed upon basis.No specific number of hours are required, and services will be provided on a best-efforts basis.POLIN shall not be required to spend more than 8 hours per month on SURGE matters under this Agreement. 6.General Release.
